DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Declaration
The declaration under 37 CFR 1.132 filed 9/2/21 is insufficient to overcome the rejection of independent claims 1, 18, and 27 based upon Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551) as set forth in the last Office Action because:  
The declaration argues that “a back electrode pattern of two parallel busbars” of Prince relates to an area which is totally different from the claimed electrode or contact area and provided Figures 1 and 2 to depict the solar cell of Prince. Additionally, the declaration provides Figure 3 to depict the claimed invention and asserts the claimed contact area corresponds to the area in which rectangular holes are perforated (denoted as anodic back contact) on the passivation layer, such that in this area, the silicon substrate and the backside aluminum electrode contact each other.
However, it is noted that is not what the claimed contact area corresponds to at all. For example, claims 1, 18, and 27 state “the total area of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside” in the last clause. Additionally, claims 1, 18, and 27 state “forming a plurality of back surface electrodes onto the backside of the P-type silicon substrate so that a back surface electrode pitch of the plurality of back surface electrodes and the resistivity of the P-type silicon substrate 
Additionally, the instant specification states contact areas 17 in paragraphs [0046] and [0047] as shown in Figure 3. It is noted that reference numeral 16 is directed to a surface passivation layer as recited in paragraph [0048]. Figure 2 of the instant specification also shows the pitch 20 of the back surface electrodes 14 that were described in paragraphs [0045] and [0046]. Paragraph [0049] further states it is possible to have metal such as aluminum on the whole surface of the back surface passivation layer 16 to form a structure in which the plurality of back surface electrodes 14 are connected with each other. Nowhere does the instant specification mention an anodic back contact that is “rectangularly perforated” as asserted in Figure 3 of the declaration. In fact, it appears the description in paragraph [0049] of the instant specification is substantially similar to the device as described by Prince and as depicted in the declaration in Figure 2. 
The declaration asserts Figure 3 is the viewpoint of Figure 2 of the present disclosure, but based on the above mentioned paragraphs from the instant specification, it is a completely different viewpoint that is unrelated to Figure 2 of the instant application and applicant has not provided any citation nor evidence that the instant specification discloses an anodic back contact that is “rectangularly perforated”. Furthermore, the claimed contact area does not correspond to “the area in which rectangular holes are perforated” as asserted in the declaration, as evidenced by the claims and the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 18, 19, 22-25, 27-29 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of Prince et al. (US 2011/0120551).
Regarding claim 1, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);
forming an N-type layer (104) on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7); and
rm [mm] of the plurality of back surface electrodes is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.


Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]), where the busbars make local contacts with the silicon substrate through a perforated passivation layer ([0048]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, such that the back surface electrode pitch Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate sub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied. 
Regarding claim 5, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claim 18, Rohatgi discloses a method for manufacturing a solar cell (100c), the method comprising: 
preparing a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7), wherein:
the P-type silicon substrate is a silicon substrate doped with gallium ([0101]), and
the P-type silicon substrate has a resistivity of 0.2 to 2.5 Ω cm (it is disclosed the Ga doped silicon substrate has a resistivity from 0.57 to 2.5 Ω cm; [0141]);

forming a plurality of back surface electrodes (128) onto the backside of the p-type silicon substrate (the openings in passivation layer 122; see Figure 7), but the reference does not expressly disclose determining a back surface electrode pitch Prm [mm] of contact areas in which the p-type silicon substrate is in contact with back surface electrodes on the basis of the resistivity Rsub [Ω cm] of the P-type silicon substrate according to the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1) 
and forming the back surface electrodes so that the contact areas satisfy the determined back surface electrode pitch, 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0,
wherein the back surface electrode pitch of the plurality of back surface electrodes is 0.1 mm or more and 10 mm or less.
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  

As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.

Modified Rohatgi does not expressly disclose the total area of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]), where the busbars make local contacts with the silicon substrate through a perforated passivation layer ([0048]).

As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, such that the back surface electrode pitch Prm [mm] and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a value defined by the lines of 0.2 Ω cm and 2.5 Ω cm of the resistivity of the substrate and the line of log (Rsub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
sub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Regarding claim 19, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses forming a surface passivation layer (122) on the backside of the p-type silicon substrate ([0112]; see Figure 8A); and
removing only parts of the surface passivation layer corresponding to the contact areas (126; [0113]; see Figure 8B). 
Regarding claim 22, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose the solar cell has a conversion efficiency of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 22, it will, inherently, display the recited properties.  See MPEP 2112.
Regarding claim 23, modified Rohatgi discloses all the claim limitations as set forth above.
While modified Rohatgi does not expressly disclose the solar cell has a conversion efficiency of 19% to about 20%, it is noted that once a solar cell is disclosed to comprise the claimed structure as set forth above, and therefore is substantially the same as the solar cell of claim 23, it will, inherently, display the recited properties.  See MPEP 2112.
claim 24, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
Regarding claim 25, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the solar cell has a PERC or PERL structure (see 100c in Figure 7 comprising an emitter 104 and passivation 122, such that solar cell structure 100c is a PERC).
Regarding claim 27, Rohatgi discloses a method for manufacturing a solar cell (100c) comprising: 
a P-type silicon substrate (116; [0101]) in which one main surface is a light-receiving surface (top side of the solar cell; see Figure 7) and the other main surface is a backside (bottom side of the solar cell; see Figure 7),
a plurality of back surface electrodes (128) in contact with the p-type silicon substrate in a plurality of contact areas (the openings in passivation layer 122; see Figure 7), 
an N-type layer (104) formed on at least a part of the light-receiving surface of the P-type silicon substrate (see Figure 7),
a back surface passivation layer (122) provided on the whole of backside of the p-type silicon substrate (see Figures 7 and 8A),
a light-receiving surface passivation layer (106), and
a light-receiving surface electrode (110) that is in electrical contact with the n-type layer (see Figure 7), the method comprising:
preparing, as the p-type silicon substrate, a silicon substrate doped with gallium ([0101]), the silicon substrate having the resistivity of 0.2 to 2.5 Ω cm (as set forth above), but rm [mm] 0.1 mm to 10 mm, and determining whether the pitch Prm [mm] of the plurality of contact areas and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relationship represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1).
	Cheong discloses a silicon substrate (110; [0056]; see Figure 1) comprising back surface electrodes (171), wherein the back surface electrode pitch Prm [mm] is determined to be between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface ([0095] and [0096]).  
	Rohatgi and Cheong are analogous because both are directed to silicon substrates comprising back surface electrodes.
As Rohatgi is not limited to any specific examples of the back surface electrode pitch and as back surface electrodes having a pitch between about 1.0 mm and 2.5 mm to prevent or reduce an increase in series resistance at the back surface were well known in the art before the effective filing date of the claimed invention, as evidenced by Cheong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable pitch for the back surface electrodes for maximum efficiency and output, including a back surface electrode pitch of about 1.0 mm to 2.5 mm in the device of Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and is selected to prevent or reduce an increase in series resistance at the back surface, as set forth above.

Modified Rohatgi does not expressly disclose the total area of contact areas of the back surface electrodes is about 5% or more and 20% or less on the basis of the whole of the backside. 
Prince discloses it is well known in the art before the effective filing date of the claimed invention to have a back electrode pattern of two parallel busbars covering a small percentage of the back surface, such as 2 to 5 % of the total back surface ([0016]), where the busbars make local contacts with the silicon substrate through a perforated passivation layer ([0048]).
Modified Rohatgi and Prince are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode coverage and as back surface electrode coverage from 2 to 5% of the total back surface was well known in the art before the effective filing date of the claimed invention, as evidenced by Prince above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable coverage of the back electrode on the back surface of the solar cell, including 2 to 5% of the total back surface in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

While the reference does not expressly disclose the short circuit current density is more than about 37 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell structure 100c can have the same characteristics as solar cell structure 100b ([0106]), where solar cell structure 100b has a short circuit current density of about 28 to 39 mA/cm2 ([0079]), where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Regarding limitations directed to specific relationship between the back surface electrode pitch and the resistivity of the p-type silicon substrate as set forth in the claim, such that the back surface electrode pitch and the resistivity Rsub [Ω cm] of the P-type silicon substrate satisfy the relation represented by the following formula (1) 
log (Rsub) ≤ -log(Prm) + 1.0    (1), 
wherein with the proviso that the pitch Prm [mm] is in the horizontal axis and a resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis, the short-circuit current density would show a smaller variation as compared to the resistivity of the substrate and is within a sub) = -log(Prm) + 1.0, it is noted that once a p-type silicon substrate doped with gallium having a back surface electrode pitch of 0.1 mm or more and 10 mm or less is disclosed, as set forth above, and therefore is substantially the same as the solar cell as claimed, as disclosed in the instant specification paragraphs [0040] and [0045], it will, inherently, display the recited relationship.  
Additionally, with a resistivity of 0.57 to 2.5 Ω cm and a pitch of 1 to 2.5 mm, log (Rsub) is in the range of -0.244 to 0.398 and -log(Prm) is in the range of 0 to -0.398, such that formula (1) of the relationship between the two is satisfied.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference for the short circuit current density because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 28, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
Regarding claims 29 and 32-34, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is 
Regarding claim 35, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claim 36, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses each of the contact areas has a higher P-type dopant concentration than other areas (it is disclosed a back surface field is formed after firing the Al paste to form a p+ layer; [0060]).
Regarding claims 37-39, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the back surface electrode pitch is 1 mm or more and 10 mm or less (as set forth above). 
While the reference does not expressly disclose the short-circuit current density is more than 39 mA/cm2 and less than about 40 mA/cm2, the reference discloses the solar cell prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 17, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2011/0056554) in view of Rohatgi et al. (US 2005/0252544) and in view of Cheong et al. (US 2015/0179837) and further in view of Prince et al. (US 2011/0120551).
Regarding claim 17, Yamamoto discloses a method for manufacturing a solar cell module (see Figure 10), the method comprising:
 	manufacturing a plurality of solar cells ([0012]) according to the method of claim 1 (as taught by Rohatgi in view of Cheong and in view of Prince above); and
connecting the plurality of solar cells in series ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured a plurality of the solar cells as taught by Rohatgi in view of Cheong and further in view of Prince above, so that they can be connected in series in a solar cell module as taught by Yamamoto, where it is commonly known in the art to connect a plurality of solar cells in series and/or parallel depending on the desired output characteristics and load requirements.
claim 26, modified Yamamoto discloses all the claim limitations as set forth above. Rohatgi further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method and the plurality of solar cells vary in resistance (the solar cells vary in resistance and is disclosed to have a resistivity in a range as no two solar cell manufactured is exactly the same; [0042] and [0141]).
Regarding claim 30, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses the p-type silicon substrate is produced from an ingot grown by a CZ method ([0042]).
Regarding claim 31, modified Rohatgi discloses all the claim limitations as set forth above. While the reference does not expressly disclose with the proviso that the pitch Prm [mm] is in the horizontal axis and the resistivity Rsub [Ω cm] of the P-type silicon substrate is in the vertical axis: the short-circuit current density is about 38 mA/cm2 when the pitch is 1 mm and the resistivity is 0.2 Ω cm, and the short-circuit current density is about 39 mA/cm2 when the pitch is 1 mm and the resistivity is 2.5 Ω cm, the reference discloses the electrode pitch can be between 1 and 2.5 mm, the short-circuit current density is about 28 to 39 mA/cm2, the resistivity of the substrate is from about 0.57 to 2.5 Ω cm, as set forth above, the substrate is passivated by SiNx layers 106 and 122 ([0073]), and the substrate has a thickness of about 150 to 300 microns ([0074]), such that it is substantially the same as the solar cell as claimed, as further disclosed in the instant specification paragraphs [0044] and [0048] as filed, it will, inherently, display the recited relationship.  
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (US 2005/0252544) in view of Cheong et al. (US 2015/0179837) and in view of , as applied to claims 1 and 18 above, and further in view of Hacke et al. (US 2006/0060238).
Regarding claim 20, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable width for the back surface electrode, including 100 to 1000 microns in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 21, modified Rohatgi discloses all the claim limitations as set forth above, and further discloses a via 126 is etched through laser before Al grid is deposited ([0104]-[0105]), but the reference does not expressly disclose each of the back surface electrodes has a width of 15 to 100 micron.
Hacke discloses a rear patterned contact on a solar cell having scribed grooves of 10 to 100 microns wide and Ag grids formed within the grooves having 100 to 1000 micron wide widths ([0046]).
Modified Rohatgi and Hacke are analogous because both are directed to silicon solar cell devices.
As modified Rohatgi is not limited to any specific examples of the back surface electrode width and as back surface electrodes having a width of 100 to 1000 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Hacke above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable width for the back surface electrode, including 100 to 1000 microns in the device of modified Rohatgi.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive. 
Applicant argues that Prince’s busbars are not back surface electrodes based on the arguments provided in the declaration. However, as set forth above, the declaration asserts the back surface electrodes to be an “anodic back contact” such that the claimed contact area corresponds to an area in which rectangular holes are perforated as depicted in Figure 3 of the declaration, such that nowhere does the instant specification describes such an anodic back contact nor that the claimed contact area is to be interpreted in such a way. Therefore, the argument was not found to be persuasive as it does not commensurate in scope with the claimed invention.
Applicant further argues that the claimed subject matter achieved unexpected results and that the data presented in the April 28, 2021 declaration shows unexpected results as appreciated by a person skilled in the art. However, as set forth previously in the prior Office Action mailed on 5/7/21, the information provided therein did not demonstrate unexpected results but that the total area of the contact area can be optimized. Additionally, the results shown do not commensurate in scope with the claimed invention, as set forth in the “Response 
Applicant also argues the claimed features are not inherent in the applied references because none of them discloses or suggests the relationship represented by formula (1). However, as set forth in the Office Action above, it can be seen that the relationship represented by formula (1) is satisfied with the given resistivity of the P-type silicon substrate and the back surface electrode pitch. It is noted that MPEP 2112.01 states: where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Therefore, as the relationship represented by formula (1) is satisfied by the applied references, as set forth in the Office Action above, a prima facie case has been established and it is immaterial who discovered the relationship because the products are identical or substantially identical in structure or composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721